DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding a rejection under 35 U.S.C. §102(a)(1) and §103, applicant amended independent claims by adding new limitations. Regarding the rejection under §102, applicant argued (Remarks, pages 7-8) that the cited Lundin (US PG Pub. 2018/0196881) does not teach the newly added limitations. In particular, application argued (Remarks, page 7) that “Lundin fails to disclose the elements recited as an entity extraction component that extracts, from a change request or a service request, using a first machine learning process, a first data entity and a second data entity from document data indicative of a textual information; and a relation extraction component that: executes an application associated with natural language processing for the document data based on a knowledge data graph generated from the relation between the first data entity and the second data entity" (emphasis in the Remarks)” 

In response, the examiner notes that Lundin discloses domain analysis engine analyzing retuned results from a search engine ([0003]). The search results are from a search request ([0003]). In other words, Lundin discloses the added “from a change request or a service request” ([0003], [0029], a search request is claimed “a service request”). 

Regarding the newly added limitation: “executes an application associated with natural language processing for the document data based on a knowledge data graph generated from the relation between the first data entity and the second data entity”, Lundin discloses extracting relationship between entities ([0017], [0030], [0057]). These relationships between entities are implicitly representing a knowledge graph ([0063], generating / updating knowledge based on extracted relationships). 

Since Ludin implicitly discloses features of the newly added limitations, to further explicitly show the features, the examiner combines the previously cited Lundin reference with a reference to Allen et al. (US PG Pub. 2018/0089382, submitted by application in IDS filed on 07/12/2019). Allen is a published patent application from the same assignee (IBM Corp.) of the instant application. 

Allen discloses a clinical decision support system by detecting entities and their relations from patient electronic medical records (EMRs) and generating a knowledge graph (Fig. 10, #1001 -- #1005). The knowledge graph is used for supporting decision making process using a question answer (QA) system (Allen, Abstract, Fig. 5, #541, Fig. 10, #1004, [0078], [0101], [0110]). 

Applicant’s arguments with respect to the rejection under §102 for independent claims 1, 10 and 16 as well as rejection to dependent claims (Remarks, pages 8-9) have been considered but are moot because the arguments do not apply to the following rejection based on a combined teaching of references under 35 U.S.C. §103.

	Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 9-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin et al. (US PG Pub. 2018/0196881, hereinafter referred to as Lundin) in view of Allen et al. (US PG Pub. 2018/0089382, applicant submitted reference in an IDS, referred to as Allen).

Lundin discloses a system (as well as a method and a computer program product) of analyzing various documents / literatures by identifying entities ([0055-0056], named entities) and their relationships between the identified entities ([0035]). Lundin discloses generating a domain review or knowledge of an area ([0003], [0030]). Lundin further discloses techniques of identifying entities and their relationships are implemented using machine learnings such as neural networks ([0046-0047], bi-directional long short-term memory).

In the following analysis, the examiner uses claim 1 as a presentative claim by analyzing limitations recited in claim 1. The claim 10 (directed to a system) and claim 16 (directed to a computer program product) are broader than the claim 1 and are rejected based on the same rationale. 

Regarding claims 1, 10 and 16, Lundin discloses a system, a method and a computer product (Fig. 1, Fig. 8, Abstract, [0003], a computer implemented system for identifying entities and their relationships using machine learning techniques), comprising:

a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components (Fig. 8, [0118-0119]) comprise: 
an entity extraction component that extracts, from a change request or a service request, using a first machine learning process, a first data entity and a second data entity from document data indicative of a textual information (Fig. 1, #114, Fig. 2, #206, [0034], [0055], recognizing named entities from literature; [0017], [0045-0046], using machine learning techniques such as bi-directional LSTM neural networks; [0003], search request is claimed “a service request”); and 
a relation extraction component that determines, using a second machine learning process, a relation between the first data entity and the second data entity (Fig. 1, #116, Fig. 2, #208, [0035],  [0044-0045], [0051-0052], identifying relationships between entities using machine learning techniques such as LSTM neural networks; [0058-0059], generating dependency tree structure;  [0003], [0052-0052], generating domain reviews which represents a specified area of knowledge; [0033], [0053-0054], the domain reviews / knowledge being applied to many application areas).

Lundin discloses extracting relationship between entities ([0017], [0030], [0057]). These relationships between entities are implicitly representing a knowledge graph ([0063], generating / updating knowledge based on extracted relationships). Although Ludin implicitly discloses features of the newly added limitations, to further explicitly show the features, the examiner combines the previously cited Lundin reference with a reference to Allen et al. (US PG Pub. 2018/0089382). Allen is reference submitted by the applicant and is a published patent application by the same assignee of the instant application. 

Allen discloses generating a knowledge graph by detecting entities and their relationship between entities. The generated knowledge graph is used for decision making procedure of medical diagnosis. Allen discloses the added new limitation related to using a knowledge graph (Allen, abstract, Fig. 10, #1004, [0033], [0078]).

Both Lundin and Allen are dealing with analyzing entity relations in a document. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Lundin teaching with Allen’s teaching to generate a knowledge graph based on entity relationships and answer questions using the knowledge graph. One having ordinary skill in the art would have been motivated to make such a modification to give a better understanding to the documents and improve artificial intelligence power (Allen, [0027]). 

Regarding claims 2, 11 and 17, Lundin in view of Allen further discloses a preprocessing component that processes second document data to generate training data for the first machine learning process and the second machine learning process ([0025], [0041-0043], [0045-0046], [0080-0082], filtering authoritative text (i.e., preprocessing) and training the machine learning models).

Regarding claims 5, 12 and 18, Lundin in view of Allen further discloses wherein the relation extraction component generates a common data model associated with the natural language processing for the document data ([0052-0055], generating relationship models, between entities A and B relationships, an ABR model).

Regarding claim 9, Lundin in view of Allen further discloses a display component that generates a graphical user interface to display information associated with the knowledge data graph (Fig. 3, [0042-0043], a screenshot of displaying identified entities and their relationships).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin in view of Allen, and further in view of Lample et al. (“Neural Architectures for Named Entity Recognition”, applicant submitted IDS, referred to as Lample). 
Regarding claims 3 and 14, Lundin in view of Allen discloses identifying entities and their relationships using machine learning techniques such as Bi-directional LSTM neural networks ([0046-0047]). Lundin further describes that different methods can be used ([0035]). Lundin does not explicitly disclose details of using a BiLSTM-CRF network structure. Lample discloses using a bi-directional LSTM and conditional random fields (CRF) for named entities recognition (Lample, Abstract, Section 2). 

Both Lundin in view of Allen and Lample are dealing with entity recognition. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lundin’s teaching with Lample’s teaching to replace a BiLSTM network with a BiLSTM-CRF neural network. One having ordinary skill in the art would have been motivated to make such a modification to make an effective tagging decision (Lample, section 2.2, CRF tagging models).  In addition, since each individual element and its function are shown in the prior art and one of ordinary skill in the art could have substituted one known element for another by known methods. Lundin does no more than “Simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the simple substitution were predictable.

Claims 6-8, 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin in view of Allen and further in view of Jurowicz et al. (US PG Pub. 2017/0337236, referred to as Jurowicz). 

Regarding claims 6-8, 13-15 and 19-20, in light of the specification ([0020]), these dependent claims recite limitations of maintaining a configuration management database (CMDB) based on entity relationships (claimed “a knowledge data graph”) in an application of processing service request tickets.

Lundin in view of Allen discloses extracting entities and their relationships from various documents and generating a domain review or knowledge of an area ([0003], [0017], [0033-0034], extracting insights from various documents including trouble tickets). Lundin further explained that the disclosed method can be used in many different areas ([0033], [0043]). Lundin does not explicitly disclose the limitations of these dependent claims. 

Jurowicz is reference from the same assignee (IBM Corp.) of the instant application and discloses verifying and updating CMDB (Jurowicz, Fig. 3, [0052-0053]).

Jurowicz further discloses using the procedure to solve IT problems / tickets (Jurowicz, [0051]).  Jurowicz discloses generating server asset (Jurowicz, [0049], [0055]), corresponding to claimed “a server profile” in claims 6, 13 and 18.  Jurowicz further discloses that a quick verification check maybe automatically run (Jurowicz, [0050]), corresponding to the claimed “an automation process” of claims 7, 14 and 19. The examiner notes that  “thereby facilitating at least one of improved accuracy, efficiency, or performance of at least one of the application component or the processor” is an intended result and does not limit the scope of claims. Jurowicz further discloses updating a configuration management database (CMDB), corresponding to the claimed “augments a configuration management database” (Jurowicz, [0054-0057]).  

Lundin in view of Allen and Jurowicz describe processing problem tickets (Lundin, [0017], [0033], Jurowicz, [0051]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lundin’s teaching with Jurowicz’s teaching to perform functions defined by limitations of these dependent claims, which defined features of maintaining/updating CMDB. One having ordinary skill in the art would have been motivated to make such a modification improve efficient (Jurowicz, [0015], [0031]). In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659